Exhibit 10.3

 

TORNIER N.V. 2010 INCENTIVE PLAN

OPTION CERTIFICATE

 

Tornier N.V., a public limited liability company organized under the laws of The
Netherlands (the “Company”), in accordance with the Tornier N.V. 2010 Incentive
Plan (the “Plan”), hereby grants an Option to                               ,
who shall be referred to as “Optionee”, to purchase from the Company
                 shares of Stock at an exercise price per share equal to U.S.
$                , which grant shall be subject to all of the terms and
conditions set forth in this Option Certificate and in the Plan.  This grant has
been made as of                           , 201[  ], which shall be referred to
as the “Grant Date”.  This Option is not intended to satisfy the requirements of
Section 422 of the Code and thus shall be a Non-ISO as that term is defined in
the Plan.

 

 

TORNIER N.V.

 

 

 

 

 

By:

 

 

 

Name:

Douglas W. Kohrs

 

 

Title:

President and Chief Executive Officer

 

TERMS AND CONDITIONS

 

1.             Plan.  This Option grant is subject to all the terms and
conditions set forth in the Plan and this Option Certificate, and all the terms
in this Option Certificate which begin with a capital letter are either defined
in this Option Certificate or in the Plan.  If a determination is made that any
term or condition set forth in this Option Certificate is inconsistent with the
Plan, the Plan shall control.  A copy of the Plan and the U.S. prospectus for
the Plan have been delivered to Optionee together with this Option Certificate.

 

2.             Vesting and Option Expiration.

 

(a)           General Rule.  Subject to the other provisions of this Option
Certificate, Optionee’s right under this Option Certificate to exercise this
Option shall vest, on a cumulative basis, over a four-year period and as
follows: (1) 25% of the shares of Stock which may be purchased under this Option
Certificate (rounding down to the nearest whole number of shares of Stock) shall
vest on [Date], the one-year anniversary of the Grant Date,  and (2) the
remaining 75% of such shares of Stock shall vest over a three-year period
thereafter in 12 as nearly equal as possible quarterly installments on the
[Xst/th] day of each such quarter, beginning on [Date].

 

--------------------------------------------------------------------------------


 

(b)           Option Expiration Rules.

 

(1)           Non-Vested Shares of Stock.  If Optionee’s employment or service
with the Company terminates for any reason whatsoever, including by reason of
Optionee’s death, Disability or Retirement, while there are any non-vested
shares of Stock subject to this Option under Section 2(a), this Option
immediately upon such termination of employment or service shall expire and
shall have no further force or effect and be null and void with respect to such
non-vested shares of Stock.

 

(2)           Vested Shares of Stock.  Optionee’s right to exercise all or any
part of this Option which has vested under Section 2(a) shall expire no later
than the tenth (10th) anniversary of the Grant Date.  However, if Optionee’s
employment or service relationship with the Company terminates before the tenth
(10th) anniversary of the Grant Date, Optionee’s right to exercise this Option
which has vested under Section 2(a) shall expire and shall have no further force
or effect and shall be null and void:

 

(A)          on the date Optionee’s employment or service relationship
terminates if Optionee’s employment or service relationship terminates due to
actions constituting Cause or Adverse Action,

 

(B)           on the one-year anniversary of the date Optionee’s employment or
service relationship terminates if Optionee’s employment or service relationship
terminates as a result of Optionee’s death or Disability, or

 

(C)           at the end of the three month period which starts on the date
Optionee’s employment or service relationship terminates if Optionee’s
employment or service relationship terminates other than (1) due to actions
constituting Cause or Adverse Action or (2) as a result of Optionee’s death or
Disability.

 

(c)           Special Rules.

 

(1)           Sale of Business Unit.  The Committee, in connection with the sale
of any Affiliate, division or other business unit of the Company, may, within
the Committee’s sole discretion, take any or all of the following actions if
this Option or the rights

 

2

--------------------------------------------------------------------------------


 

under this Option will be adversely affected by such transaction:

 

(A)          accelerate the time Optionee’s right to exercise this Option will
vest under Section 2(a),

 

(B)           provide for vesting after such sale or other disposition, or

 

(C)           extend the time at which this Option will expire (but not beyond
the tenth (10th) anniversary of the Grant Date).

 

(2)           Change in Control.  If there is a Change in Control of the
Company, this Option shall be subject to the provisions of Section 12 of the
Plan with respect to such Change in Control.

 

(3)           Affiliates.  For purposes of this Option Certificate, any
reference to the Company shall include any Affiliate of the Company, and a
transfer of employment or service relationship between the Company and any
Affiliate of the Company or between any Affiliate of the Company shall not be
treated as a termination of employment or service relationship under the Plan or
this Option Certificate.

 

(4)           Termination of Employment or Service Relationship.  For purposes
of this Option Certificate:

 

(A)          if Optionee’s employment with the Company terminates while there
are any non-vested shares of Stock subject to this Option under Section 2(a) but
Optionee at such time then becomes an independent consultant to the Company,
Optionee’s right under this Option Certificate to exercise this Option shall
continue to vest so long as Optionee continues to provide services to the
Company in accordance with Section 2(a);

 

(B)           if Optionee’s employment with the Company terminates but Optionee
at such time then becomes an independent consultant to the Company, the
termination of Optionee’s employment shall not result in the expiration of the
Option under Section 2(b)(1) or 2(b)(2); provided, Optionee’s right to exercise
all or any part of this Option which has vested under Section 2(a) shall expire
no later than the tenth (10th) anniversary of the Grant Date; and

 

3

--------------------------------------------------------------------------------


 

(C)           Except in instances where he or she becomes an independent
consultant to the Company as provided in clause (B) above, Optionee’s employment
termination date shall mean the last day that Optionee actively performs
services in an employer-employee relationship for the Company, without regard to
the reason for Optionee’s cessation of service and without regard to any advance
notice period as may be otherwise provided under local law.

 

(5)           Effect of Actions Constituting Cause or Adverse Action.  If
Optionee is determined by the Committee, acting in its sole discretion, to have
taken any action that would constitute Cause or an Adverse Action during or
within one (1) year after the termination of Optionee’s employment or other
service with the Company, irrespective of whether such action or the Committee’s
determination occurs before or after termination of Optionee’s employment or
other service with the Company and irrespective of whether or not Optionee was
terminated as a result of such Cause or Adverse Action, (i) all rights of
Optionee under the Plan and this Option Certificate shall terminate and be
forfeited without notice of any kind, and (ii) the Committee in its sole
discretion shall have the authority to rescind the exercise, vesting or issuance
of, or payment in respect of, this Option and to require Optionee to pay to the
Company, within ten (10) days of receipt from the Company of notice of such
rescission, any amount received or the amount of any gain realized as a result
of such rescinded exercise, vesting, issuance or payment (including any
dividends paid or other distributions made with respect to any shares subject to
this Option).  The Company may defer the exercise of this Option for a period of
up to six (6) months after receipt of Optionee’s written notice of exercise or
the issuance of share certificates upon the exercise of this Option for a period
of up to six (6) months after the date of such exercise in order for the
Committee to make any determination as to the existence of Cause or an Adverse
Action.  This Section 2(c)(5) shall not apply following a Change in Control.

 

(6)           Clawback Policy.  This Option and the shares of Stock issuable
pursuant to this Option are subject to forfeiture to or clawback by the Company
to the extent required and allowed by law, including the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and the Sarbanes Oxley Act of 2002
and any implementing rules and regulations promulgated thereunder, and pursuant
to any

 

4

--------------------------------------------------------------------------------


 

forfeiture, clawback or similar policy of the Company, as such laws, rules,
regulations and policy may be in effect from time to time.

 

(7)           Fractional Shares of Stock.  Optionee’s right to exercise this
Option shall not include a right to exercise this Option to purchase a
fractional share of Stock.  If Optionee exercises this Option on any date when
this Option includes a fractional share of Stock, Optionee’s exercise right
shall be rounded down to the nearest whole share of Stock and the fractional
share shall be carried forward until that fractional share together with any
other fractional shares can be combined to equal a whole share of Stock or this
Option expires.

 

(8)           EU Age Discrimination Rules.  If Optionee is a local national of
and is employed in a country that is a member of the European Union, the grant
of the Option and the terms and conditions governing the Option are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”).  To the extent that a court or tribunal of competent jurisdiction
determines that any provision of the Terms and Conditions is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.

 

3.             Method of Exercise of Option.

 

(a)           General Rule.  Optionee may exercise this Option in whole or in
part (to the extent this Option is otherwise exercisable under Section 2 with
respect to vested shares of Stock) only in accordance with the rules and
procedures established from time to time by the Company for the exercise of an
Option.  The Option Price shall be paid at exercise in cash (including check,
bank draft or money order); provided, however, that the Committee, in its sole
discretion, may allow such payments to be made, in whole or in part, by (i) by a
“net exercise” of the Option (as further described below); (ii) through cashless
exercise procedure which is effected by an unrelated broker through a sale of
Stock in the open market;  or (iii) by a combination of such methods.  In the
case of a “net exercise” of this Option, Optionee shall receive the number of
shares of Stock underlying this Option (or portion thereof so exercised) reduced
by the number of shares of Stock equal to the

 

5

--------------------------------------------------------------------------------


 

aggregate exercise price of the Option (or portion thereof so exercised) divided
by the Fair Market Value on the date of exercise (the “Reduced Shares of
Stock”).  In the event of a “net exercise” of this Option, this Option (or
portion thereof so exercised) to purchase the Reduced Shares of Stock shall be
cancelled in exchange for the right to receive an amount (the “Redemption
Amount”) equal to the Fair Market Value of the Reduced Shares of Stock on the
date of exercise.  The Redemption Amount shall automatically be applied by the
Company to satisfy the amount Optionee is required to pay to exercise the Option
(or portion thereof so exercised). Thereafter, Optionee shall receive the number
of shares of Stock remaining after such Reduced Shares of Stock have been
cancelled.  Shares of Stock shall no longer be outstanding under this Option
(and shall therefore not thereafter be exercisable) following the exercise of
this Option (or portion thereof so exercised) to the extent of (i) shares
cancelled to pay the exercise price of this Option under the “net exercise,”
(ii) shares actually delivered to Optionee as a result of such exercise and
(iii) any shares withheld for purposes of tax withholding.

 

(b)           Notwithstanding anything to the contrary in the Option
Certificate, if Optionee resides in a country where the local foreign exchange
rules and regulations either preclude the remittance of currency out of the
country for purposes of paying the exercise price, or requires the Company
and/or Optionee to secure any legal or regulatory approvals, complete any legal
or regulatory filings, or undertake any additional steps for remitting currency
out of the country, the Company may restrict the method of exercise to a form of
cashless exercise or such other form(s) of exercise (as it determines in its
sole discretion).

 

(c)           As a condition of the grant of this Option, Optionee agrees to
repatriate all payments attributable to the Option in accordance with local
foreign exchange rules and regulations in Optionee’s country of residence (and
country of employment, if different).  In addition, Optionee agrees to take any
and all actions, and consents to any and all actions taken by the Company and
its Affiliates, as may be required to allow the Company and its Affiliates to
comply with local laws, rules and regulations in Optionee’s country of residence
(and country of employment, if different).  Finally, Optionee agrees to take any
and all actions that may be required to comply with his or her personal legal
and tax obligations under local laws, rules and regulations in Optionee’s
country of residence (and country of employment, if different).

 

6

--------------------------------------------------------------------------------


 

4.             Income Tax and Social Insurance Contributions Withholding.

 

(a)           Regardless of any action the Company takes with respect to any or
all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), Optionee acknowledges that the ultimate
liability for all Tax-Related Items legally due by Optionee is and remains
Optionee’s responsibility and that the Company: (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including the grant of the Option, the vesting of the
Option, and the settlement of the Option; and (ii) does not commit to structure
the terms of the Option or any aspect of the Option to reduce or eliminate
Optionee’s liability for Tax-Related Items.

 

(b)           Prior to the delivery of shares of Stock upon the exercise of the
Option, if Optionee’s country of residence (and/or the country of employment, if
different) requires withholding of Tax-Related Items, the Company: (i) shall
withhold a sufficient number of whole shares of Stock otherwise issuable upon
the exercise of the Option that have an aggregate Fair Market Value sufficient
to pay the minimum Tax-Related Items required to be withheld (in which case, the
cash equivalent of such withheld shares of Stock shall be used to settle the
withholding obligation); or (ii) shall withhold an amount from Optionee’s
regular salary and/or wages, or from any other amounts payable to Optionee.  In
cases where shares of Stock are withheld and the Fair Market Value of the number
of whole shares of Stock withheld is greater than the minimum Tax-Related Items
required to be withheld, the Company shall make a cash payment to Optionee equal
to the difference as soon as administratively practicable.  In the event the
withholding requirements are not satisfied through the withholding of shares of
Stock or through Optionee’s regular salary and/or wages or other amounts payable
to Optionee, no shares of Stock will be issued to Optionee unless and until
satisfactory arrangements (as determined by the Committee) have been made by
Optionee with respect to the payment of any Tax-Related Items which the Company
determines, in its sole discretion, must be withheld or collected with respect
to the Option.  By accepting the grant of the Option, Optionee expressly
consents to the withholding of shares of Stock and/or the withholding of amounts
from Optionee’s regular salary and/or wages, or other amounts payable to
Optionee, as provided for hereunder.  All other Tax-Related Items related to the
Option and any shares of Stock acquired pursuant to the exercise of the Option
is Optionee’s sole responsibility.

 

7

--------------------------------------------------------------------------------


 

5.             Delivery and Other Laws.  The Company shall deliver appropriate
and proper evidence of ownership of any Stock purchased pursuant to the exercise
of this Option as soon as practicable after such exercise to the extent such
delivery is then permissible under applicable law, rule or regulation, and such
delivery shall discharge the Company of all of its duties and responsibilities
with respect to this Option.

 

6.             Non-Transferable.  No rights granted under this Option shall be
transferable by Optionee other than (a) by will or by the laws of descent and
distribution or (b) to a “family member” as provided in Section 14.2 of the
Plan.  The person or persons, if any, to whom this Option is transferred shall
be treated after Optionee’s death the same as Optionee under this Option
Certificate.

 

7.             No Right to Continue Employment or Service.  Neither the Plan,
this Option, nor any related material shall give Optionee the right to continue
in employment by or perform services to the Company or shall adversely affect
the right of the Company to terminate Optionee’s employment or service
relationship with the Company with or without Cause at any time.

 

8.             Shareholder Status.  Optionee shall have no rights as a
shareholder of the Company with respect to any shares of Stock under this Option
until such shares have been duly issued and delivered to Optionee, and no
adjustment shall be made for dividends of any kind or description whatsoever or
for distributions of rights of any kind or description whatsoever respecting
such Stock except as expressly set forth in the Plan.

 

9.             Venue.  In accepting this Option grant, Optionee is deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
the State of Minnesota of the United States of America to resolve any and all
issues that may arise out of or relate to this Option and this Option
Certificate.

 

10.           Binding Effect.  This Option Certificate shall be binding upon the
Company and Optionee and their respective heirs, executors, administrators and
successors.

 

11.           Tax Withholding.  This Option has been granted subject to the
condition that Optionee consents to whatever action the Committee directs to
satisfy the minimum statutory federal and state withholding requirements, if
any, which the Company determines are applicable upon the exercise of this
Option.

 

12.           Headings and Sections.  The headings contained in this Option
Certificate are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Option Certificate.  All references to
sections in this Option Certificate shall be to sections of this Option
Certificate unless otherwise expressly stated as part of such reference.

 

8

--------------------------------------------------------------------------------


 

13.           Nature of the Grant.  In accepting this Option grant, Optionee
acknowledges that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan or this Option
Certificate;

 

(b)           the grant of this Option is voluntary and occasional and does not
create any contractual or other right to receive future Option grants, or
benefits in lieu of Option grants, even if Option grants have been granted
repeatedly in the past;

 

(c)           all decisions with respect to future Option grants, if any, will
be at the sole discretion of the Company;

 

(d)           Optionee is voluntarily participating in the Plan;

 

(e)           the Option grant is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company;

 

(f)            the future value of the underlying shares of Stock is unknown and
cannot be predicted with certainty and if Optionee vests in the Option grant,
exercises this Option in accordance with the terms of this Option Certificate
and is issued shares of Stock, the value of those shares may increase or
decrease;

 

(g)           in consideration of the grant of this Option, no claim or
entitlement to compensation or damages shall arise from termination of this
Option or diminution in value of this Option or shares of Stock acquired upon
exercise of this Option resulting from termination of Optionee’s employment or
service by the Company (for any reason whatsoever and whether or not in breach
of local labor laws) and Optionee irrevocably releases the Company and its
Affiliates from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by acceptance of this Option Certificate, Optionee shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim;

 

(h)           the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding

 

9

--------------------------------------------------------------------------------


 

Optionee’s participation in the Plan, or Optionee’s purchase or sale of the
underlying shares of Stock; and

 

(i)            Optionee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan or this Option.

 

14.           Non-Negotiable Terms.  The terms of this Option Certificate are
not negotiable, but Optionee may refuse to accept this Option by notifying
immediately in writing the Company’s Vice President, Chief Legal Officer and
Secretary or the Company’s Global Vice President, Human Resources.

 

15.           Data Privacy Consent.  Pursuant to applicable personal data
protection laws, the Company hereby notifies Optionee of the following in
relation to Optionee’s personal data and the collection, processing and transfer
of such data in relation to the Company’s grant of the Option and Optionee’s
participation in the Plan.  The collection, processing and transfer of
Optionee’s personal data is necessary for the Company’s administration of the
Plan and Optionee’s participation in the Plan.  Optionee’s denial and/or
objection to the collection, processing and transfer of personal data may affect
Optionee’s participation in the Plan.  As such, Optionee voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein.

 

The Company holds certain personal information about Optionee, including
Optionee’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Stock or directorships held in the Company, details of
all equity awards or any other entitlement to shares of Stock awarded, canceled,
purchased, vested, unvested or outstanding in Optionee’s favor, for the purpose
of managing and administering the Plan (“Data”).  The Data may be provided by
Optionee or collected, where lawful, from third parties, and the Company will
process the Data for the exclusive purpose of implementing, administering and
managing Optionee’s participation in the Plan. The Data processing will take
place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in Optionee’s country of residence.  Data processing operations will
be performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for Optionee’s participation in the Plan.

 

The Company will transfer Data as necessary for the purpose of implementation,
administration and management of Optionee’s participation in the Plan, and the
Company may further transfer Data to any third parties assisting the Company in
the implementation, administration and management of the Plan.  These recipients
may be located in the European Economic Area, or elsewhere throughout the world,
such as the

 

10

--------------------------------------------------------------------------------


 

United States.  Optionee hereby authorizes (where required under applicable law)
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for purposes of implementing, administering and managing Optionee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Stock on Optionee’s behalf to a broker or other third party with whom
Optionee may elect to deposit any shares of Stock acquired pursuant to the Plan.

 

Optionee may, at any time, exercise his or her rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and Optionee’s participation in the Plan.  Optionee may seek to
exercise these rights by contacting Optionee’s local HR manager or the Company’s
Human Resources Department.

 

16.           Private Placement.  If Optionee is resident and/or employed
outside of the United States, the grant of the Option is not intended to be a
public offering of securities in Optionee’s country of residence (and country of
employment, if different).  The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law), and the Option are not subject to
the supervision of the local securities authorities. No employee of the Company
is permitted to advise Optionee on whether Optionee should purchase shares of
Stock under the Plan.  Investment in shares of Stock involves a degree of risk. 
Before deciding to purchase shares of Stock pursuant to the Option, Optionee
should carefully consider all risk factors relevant to the acquisition of shares
of Stock under the Plan and should carefully review all of the materials related
to the Option and the Plan.  In addition, Optionee should consult with his or
her personal investment advisor for professional investment advice.

 

17.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to the Option granted to Optionee under
the Plan by electronic means.  Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 

18.           English Language.  If Optionee is resident outside of the United
States, Optionee acknowledges and agrees that it is Optionee’s express intent
that the Option Certificate, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Option, be drawn
up in English.  If Optionee has received the Option Certificate, the Plan or any
other documents related to the Option translated into a language other than
English, and if the meaning of the translated

 

11

--------------------------------------------------------------------------------


 

version is different from the English version, the meaning of the English
version shall control.

 

19.           Addendum.  Notwithstanding any provisions of the Option
Certificate to the contrary, the Option shall be subject to any special terms
and conditions for Optionee’s country of residence (and country of employment,
if different), as are forth in the applicable Addendum to the Option
Certificate.  Further, if Optionee transfers residence and/or employment to
another country reflected in an Addendum to the Option Certificate, the special
terms and conditions for such country will apply to Optionee to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan.  Any applicable Addendum shall
constitute part of the Option Certificate.

 

20.           Additional Requirements.  The Company reserves the right to impose
other requirements on the Option, any payment made pursuant to the Option, and
Optionee’s participation in the Plan, to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local law or to facilitate the administration of the Plan. 
Such requirements may include (but are not limited to) requiring Optionee to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.

 

[Remainder of page intentionally left blank]

 

12

--------------------------------------------------------------------------------


 

Optionee acknowledges receipt of a copy of the Plan, represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions hereof and thereof.  Optionee
has reviewed this Option Certificate and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel and fully understands all provisions
of this Option Certificate and the Plan.  Optionee also acknowledges receipt of
the Prospectus for the Plan.

 

 

Dated:

 

 

Signed:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

TORNIER N.V. 2010 INCENTIVE PLAN

 

ADDENDUM TO

OPTION CERTIFICATE

 

AUSTRALIA

 

In addition to the provisions of the Tornier N.V. 2010 Incentive Plan (the
“Plan”) and the Option Certificate (the “Option Certificate”), the Option is
subject to the following additional terms and conditions.  All defined terms as
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Option Certificate.  If Optionee transfers residency and/or employment
to another country reflected in an Addendum, the additional terms and conditions
for such country (if any) will apply to the Option to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan.

 

1.             Option Conditioned on Satisfaction of Regulatory Obligations.  If
Optionee is (a) a director of an Affiliate incorporated in Australia, or (b) a
person who is a management-level executive of an Affiliate incorporated in
Australia and who also is a director of an Affiliate incorporated outside of the
Australia, the grant of the Option is conditioned upon satisfaction of the
shareholder approval provisions of section 200B of the Corporations Act 2001
(Cth) in Australia.

 

2.             Exercise of Option Rights.  Notwithstanding anything in the
Option Certificate to the contrary, the vested portion of the Option may not be
exercised by Optionee unless and until such time as the Fair Market Value of the
underlying shares of Stock on the date of exercise equals or exceeds the Option
exercise price for such shares.

 

*          *          *          *          *

 

14

--------------------------------------------------------------------------------


 

TORNIER N.V. 2010 INCENTIVE PLAN

 

ADDENDUM TO
OPTION CERTIFICATE

 

ITALY

 

In addition to the provisions of the Tornier N.V. 2010 Incentive Plan (the
“Plan”) and the Option Certificate (the “Option Certificate”), the Option is
subject to the following additional terms and conditions.  All defined terms as
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Option Certificate.  If Optionee transfers residency and/or employment
to another country reflected in an Addendum, the additional terms and conditions
for such country (if any) will apply to the Option to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan.

 

1.             Mandatory Cashless Exercise.  Notwithstanding anything in
Section 3(a) of the Option Certificate to the contrary, Optionee may exercise
the Option only by means of a cashless “sell-all” exercise.  Under a cashless
“sell all” exercise, all of the shares of Stock issuable upon exercise of the
Option will be sold and the sales proceeds (net from the payment of the exercise
price and any taxes and social insurance contributions that are required to be
withheld pursuant to Section 4 of the Option Certificate) will be paid to
Optionee in cash.

 

*          *          *          *          *

 

15

--------------------------------------------------------------------------------


 

TORNIER N.V. 2010 INCENTIVE PLAN

 

ADDENDUM TO
OPTION CERTIFICATE

 

NETHERLANDS

 

In addition to the provisions of the Tornier N.V. 2010 Incentive Plan (the
“Plan”) and the Option Certificate (the “Option Certificate”), the Option is
subject to the following additional terms and conditions.  All defined terms as
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Option Certificate.  If Optionee transfers residency and/or employment
to another country reflected in an Addendum, the additional terms and conditions
for such country (if any) will apply to the Option to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan.

 

1.             Waiver of Termination Rights.  As a condition to the grant of the
Option, Optionee hereby waives any and all rights to compensation or damages as
a result of the termination of Optionee’s employment with the Company or any
reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the Plan, or
(b) Optionee ceasing to have rights under, or ceasing to be entitled to any
awards under the Plan as a result of such termination.

 

16

--------------------------------------------------------------------------------


 

TORNIER N.V. 2010 INCENTIVE PLAN

 

ADDENDUM TO
OPTION CERTIFICATE

 

SPAIN

 

In addition to the provisions of the Tornier N.V. 2010 Incentive Plan (the
“Plan”) and the Option Certificate (the “Option Certificate”), the Option is
subject to the following additional terms and conditions.  All defined terms as
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Option Certificate.  If Optionee transfers residency and/or employment
to another country reflected in an Addendum, the additional terms and conditions
for such country (if any) will apply to the Option to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan.

 

1.             Termination for Cause.  Notwithstanding anything to the contrary
in the Plan or the Option Certificate, “Cause” shall be defined in the Plan,
irrespective of whether the termination is or is not considered a fair
termination (i.e., “despido procedente”) under Spanish legislation.

 

2.             Optionee Labor Acknowledgement.  The following provision
supplements Section 16 of the Option Certificate:

 

In accepting the Option, Optionee acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.  Further,
Optionee understands and agrees that, as a condition of the grant of Option,
Optionee’s termination of employment for any reason (including for the reasons
listed below) will automatically result in the cancellation and loss of any
Option that may have been granted to Optionee and that were not fully vested on
the date of termination.  In particular, Optionee understands and agrees that
the Option will be cancelled without entitlement to exercise for the acquisition
of shares of Stock or to any amount as indemnification if Optionee terminates
employment by reason of, including, but not limited to: resignation, death,
disability, retirement, disciplinary dismissal adjudged to be with Cause,
disciplinary dismissal adjudged or recognized to be without Cause, individual or
collective layoff on objective grounds, whether adjudged to be with Cause or
adjudged or recognized to be without Cause, material modification of the terms
of employment under Article 41 of the Workers’ Statute, relocation under
Article 40 of the Workers’ Statute, Article 50 of the Workers’ Statute,
unilateral withdrawal by the Company, and under Article 10.3 of Royal Decree
1382/1985.  Furthermore, Optionee understands that the Company has unilaterally,
gratuitously and in its sole discretion decided to grant Option under the Plan
to individuals who may be Optionees of the Company or an Affiliate throughout
the world.  The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or an Affiliate on an ongoing basis.

 

17

--------------------------------------------------------------------------------


 

Consequently, Optionee understands that the Option are granted on the assumption
and condition that the Option and the shares of Stock issued upon exercise of
the Option shall not become a part of any employment contract (either with the
Company or an Affiliate) and shall not be considered a mandatory benefit, salary
for any purposes (including severance compensation) or any other right
whatsoever.  In addition, Optionee understands that the grant of the Option
would not be made to Optionee but for the assumptions and conditions referred to
above; thus, Optionee acknowledges and freely accepts that should any or all of
the assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of Option shall be null and void.

 

*          *          *          *          *

 

18

--------------------------------------------------------------------------------


 

TORNIER N.V. 2010 INCENTIVE PLAN

 

ADDENDUM TO
OPTION CERTIFICATE

 

UNITED KINGDOM

 

In addition to the provisions of the Tornier N.V. 2010 Incentive Plan (the
“Plan”) and the Option Certificate (the “Option Certificate”), the Option is
subject to the following additional terms and conditions.  All defined terms as
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Option Certificate.  If Optionee transfers residency and/or employment
to another country reflected in an Addendum, the additional terms and conditions
for such country (if any) will apply to the Option to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan.

 

1.             Income Tax and Social Insurance Contribution Withholding.  The
following provisions shall replace Section 4 of the Option Certificate:

 

(a)           Regardless of any action the Company takes with respect to any or
all income tax, primary and secondary Class 1 National Insurance contributions,
payroll tax or other tax-related withholding attributable to or payable in
connection with or pursuant to the grant, vesting or exercise of the Option, or
the release or assignment of the Option for consideration, or the receipt of any
other benefit in connection with the Option (“Tax-Related Items”), Optionee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by Optionee is and remains Optionee’s responsibility and that the Company:
(i) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including the
grant of the Option, the vesting of the Option, and the exercise of the Option;
and (ii) does not commit to structure the terms of the Option or any aspect of
the Option to reduce or eliminate Optionee’s liability for Tax-Related Items.

 

(b)           As a condition of settling the Option following the date of
exercise, the Company shall be entitled to withhold and Optionee agrees to pay,
or make adequate arrangements satisfactory to the Company to satisfy, all
obligations of the Company to account to HM Revenue & Customs (“HMRC”) for any
Tax-Related Items.  In this regard, Optionee authorizes the Company to withhold
all applicable Tax-Related Items legally payable by Optionee from any wages or
other cash compensation paid to Optionee by the Company.  Alternatively, or in
addition, if permissible under local law, Optionee authorizes the Company, at
its discretion and pursuant to such procedures as it may specify from time to
time, to satisfy the obligations with regard to all Tax-Related Items legally
payable by Optionee by one or a combination of the following: (i) withholding
otherwise deliverable shares of Stock; (ii) arranging for the sale of shares of
Stock otherwise deliverable to Optionee (on Optionee’s behalf and at Optionee’s
direction pursuant to this authorization); or (iii) withholding from the
proceeds of the sale of any shares of Stock acquired upon the exercise of the
Option.  If the obligation for

 

19

--------------------------------------------------------------------------------


 

Tax-Related Items is satisfied by withholding a number of whole shares of Stock
as described herein, Optionee shall be deemed to have been issued the full
number of whole shares of Stock issued in exercise of the Option,
notwithstanding that a number of shares of Stock are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Option.  If, by the date on which the event giving rise to the Tax-Related Items
occurs (the “Chargeable Event”), Optionee has relocated to a country other than
the United Kingdom, Optionee acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one country, including
the United Kingdom.  Optionee also agrees that the Company may determine the
amount of Tax-Related Items to be withheld and accounted for by reference to the
maximum applicable rates, without prejudice to any right which Optionee may have
to recover any overpayment from the relevant tax authorities.

 

(c)           Optionee shall pay to the Company any amount of Tax-Related Items
that the Company may be required to account to HMRC with respect to the
Chargeable Event that cannot be satisfied by the means previously described.  If
payment or withholding is not made within 90 days of the Chargeable Event or
such other period as required under U.K. law (the “Due Date”), Optionee agrees
that the amount of any uncollected Tax-Related Items shall (assuming Optionee
are not a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended),
constitute a loan owed by Optionee to the Company, effective on the Due Date. 
Optionee agrees that the loan will bear interest at the then-current HMRC
Official Rate and it will be immediately due and repayable, and the Company may
recover it at any time thereafter by any of the means referred to above.  If any
of the foregoing methods of collection are not allowed under applicable laws or
if Optionee fails to comply with Optionee’s obligations in connection with the
Tax-Related Items as described in this section, the Company may refuse to
deliver any shares of Stock otherwise payable in exercise of the Option.

 

2.             Exclusion of Claim.  Optionee acknowledges and agrees that
Optionee will have no entitlement to compensation or damages in consequence of
the termination of Optionee’s employment with the Company for any reason
whatsoever and whether or not in breach of contract, insofar as such entitlement
arises or may arise from Optionee’s ceasing to have rights under or to be
entitled to exercise the Option as a result of such termination, or from the
loss or diminution in value of the Option.  Upon the grant of the Option,
Optionee shall be deemed to have irrevocably waived any such entitlement.

 

*          *          *          *          *

 

20

--------------------------------------------------------------------------------